Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 1 of 34




                 Exhibit 29
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 2 of 34




                          In The Matter Of:
              Darcy Corbitt, Destiny Clark, and Jane Doe v.
                         Hal Taylor, etc., et al.




                               Darcy Corbitt
                             November 21, 2018




          Baker Realtime Worldwide Court Reporting & Video
                         250 Commerce Street
                        Third Floor, Suite One
                    Montgomery, Alabama 36104
                       www.BakerRealtime.com




                            Original File 11-9-18 Darcy Corbitt.txt
                         Min-U-Script® with Word Index
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 3 of 34




                                                                        1

   1          IN THE UNITED STATES DISTRICT COURT

   2          FOR THE MIDDLE DISTRICT OF ALABAMA
   3                     NORTHERN DIVISION

   4

   5   CIVIL ACTION NO.: 2:18-CV-00091-MHT-GMB
   6

   7   DARCY CORBITT, DESTINY CLARK, and JANE DOE,

   8        Plaintiffs,
   9   V.
  10   HAL TAYLOR, in his official capacity as

  11   Secretary of the Alabama Law Enforcement
  12   Agency, et al.

  13        Defendants.

  14
  15               DEPOSITION OF DARCY CORBITT

  16                     November 9, 2018

  17

  18             Taken before Elaine Scott, CCR,

  19   Commissioner for the State of Alabama at

  20   Large, in the Law Offices of the Alabama

  21   Attorney General, 501 Washington Avenue,

  22   Montgomery, Alabama, on Thursday, November 9,

  23   2018, commencing at approximately 8:57 a.m.

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 4 of 34




                                                                        2

   1                  A P P E A R A N C E S

   2
   3   FOR THE PLAINTIFFS:

   4   AMERICAN CIVIL LIBERTIES UNION FOUNDATION

   5   Gabriel Arkles
   6   125 Broad Street

   7   18th Floor

   8   New York, New York 10004
   9
  10   ALABAMA CIVIL LIBERTIES UNION FOUNDATION

  11   Brock Boone
  12   Randall C. Marshall

  13   P.O. Box 6179

  14   Montgomery, Alabama 36106
  15

  16   FOR THE DEFENDANTS:

  17   OFFICE OF THE ATTORNEY GENERAL, STATE OF

  18   ALABAMA

  19   Brad A. Chynoweth

  20   501 Washington Avenue

  21   Montgomery, Alabama 36130

  22

  23

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 5 of 34




                                                                        3

   1           A P P E A R A N C E S (continued)

   2
   3   ALSO PRESENT:

   4   Meredith Barnes

   5
   6   COURT REPORTER:

   7   BAKER REALTIME WORLDWIDE REPORTING & VIDEO

   8   Elaine Scott
   9   250 Commerce Street
  10   Third Floor, Suite One

  11   Montgomery, Alabama 36104
  12

  13

  14
  15

  16

  17

  18

  19

  20

  21

  22

  23

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 6 of 34




                                                                        8

   1            A.   My name is Darcy Jeda Corbitt Hall.

   2            Q.   And when -- what's your birthday?
   3            A.   11th of May 1992.

   4            Q.   Okay.    And that makes you how old

   5   now?
   6            A.   26.

   7            Q.   Where were you born?

   8            A.   Baton Rouge, Louisiana.
   9                 (Defendant's Exhibit Number 9 was
  10                 marked for identification.         A copy

  11                 is attached.)
  12            Q.   I'm presenting to you Defendant's

  13   Exhibit 9.     Can you state what this is?

  14            A.   This is my birth certificate.
  15            Q.   And what is the name on your birth

  16   certificate?

  17            A.

  18            Q.   And what is the sex on this birth

  19   certificate?

  20            A.   Male.

  21            Q.   So you were assigned male sex at

  22   birth?

  23            A.   That is correct.

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 7 of 34




                                                                    11

   1   University where I continued my bachelor's

   2   work.
   3             Q.   So you got an associate's degree at

   4   Southern Union?

   5             A.   I did.
   6             Q.   And in August of 2012 you started

   7   at Auburn University?

   8             A.   That is correct.
   9             Q.   What were you studying?
  10             A.   I was studying a double major in

  11   English literature and psychology.
  12             Q.   How long did those studies

  13   continue?

  14             A.   Until 2015.
  15             Q.   And did you complete your

  16   bachelor's at that time?

  17             A.   I did.

  18             Q.   In spring of 2015?

  19             A.   May of 2015.

  20             Q.   And what did you do after you

  21   graduated in May of 2015?

  22             A.   I moved to Fargo, North Dakota,

  23   where I started doctoral work in clinical

               Baker Realtime Worldwide Court Reporting & Video
                            www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 8 of 34




                                                                    12

   1   psychology.

   2             Q.   And that would have been in the
   3   fall of 2015?

   4             A.   That is correct.

   5             Q.   Where were you in school?
   6             A.   North Dakota State University.

   7             Q.   How long -- I'm sorry.       What were

   8   you studying there?
   9             A.   Clinical psychology.
  10             Q.   And was that a master's or a Ph.D.

  11   program?
  12             A.   It was a nonterminal master's

  13   transitioning to Ph.D.

  14             Q.   And how long did you study at North
  15   Dakota State?

  16             A.   I studied until August 2017, I

  17   believe.

  18             Q.   And you said that was a nonterminal

  19   degree, so what was the completion of that

  20   course of studies?

  21             A.   I did not complete those studies.

  22             Q.   And what did you do after August of

  23   2017?

               Baker Realtime Worldwide Court Reporting & Video
                            www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 9 of 34




                                                                    13

   1            A.   My doctoral advisor got a job at

   2   Auburn and invited me to join her at Auburn to
   3   work as her project student there and to

   4   manage a grant-funded project that we had --

   5   would be starting in August.          And so I
   6   accepted her offer and moved back to Auburn.

   7            Q.   So you relocated to Auburn.         Would

   8   that have been August or maybe a little later?
   9            A.   It was August.
  10            Q.   August of 2017.      And were you

  11   enrolled in Auburn at that time or you were
  12   just working for this professor?

  13            A.   I was enrolled at Auburn.

  14            Q.   And what was your degree?
  15            A.   My current degree is doctoral

  16   program in human development and family

  17   studies also known as developmental

  18   psychology.

  19            Q.   And are you currently enrolled in

  20   pursuing the same degree at Auburn?

  21            A.   I am.

  22            Q.   Have you completed all of your

  23   course work?

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 10 of 34




                                                                    17

   1    don't have that luxury.        You apply where there

   2    is an open position.
   3             Q.   And so when you have completed your

   4    Ph.D., do you anticipate applying to a variety

   5    of universities that have open positions?
   6             A.   I do.

   7             Q.   And those will be tailored somewhat

   8    to what your specialty is in developmental
   9    psychology?
  10             A.   As far as I can.

  11             Q.   And do you anticipate a significant
  12    number of those job openings being out of

  13    state?

  14             A.   I'm unable to speculate about the
  15    nature of the academic job market in five or

  16    six years, but I can say that Auburn

  17    University is the third highest ranked program

  18    in the country and has the research interest

  19    that I am involved in.

  20             Q.   But you would apply based on any

  21    acceptable position regardless of geographical

  22    location of the university?

  23             A.   That is true.

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 11 of 34




                                                                    19

   1             A.   That's fine.

   2             Q.   Your sex designation on your
   3    license that you obtained when you were

   4    sixteen was M?

   5             A.   That is correct.
   6             Q.   And you possessed an Alabama

   7    driver's license from the time you were

   8    sixteen until when?
   9             A.   Sometime in 2015 in the fall.
  10             Q.   And that would have been when you

  11    moved to North Dakota?
  12             A.   That is correct.

  13             Q.   And you obtained a North Dakota

  14    driver's license at that time?
  15             A.   I did.

  16             Q.   And what was the sex designation on

  17    that driver's license?

  18             A.   Male.

  19             Q.   Did you ever have the sex on your

  20    North Dakota license changed?

  21             A.   I did.

  22             Q.   When was that?

  23             A.   I'm not sure of the date.        It was

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 12 of 34




                                                                    21

   1             Q.   Do you have a United States

   2    passport?
   3             A.   I do.

   4             Q.   When did you obtain that?

   5             A.   In January of 2017.
   6             Q.   And you were living in North Dakota

   7    at that time?

   8             A.   I was.
   9             Q.   What is the sex designation on your
  10    U.S. passport?

  11             A.   Female.
  12             Q.   And when you returned to Alabama in

  13    August 2017, did you obtain an Auburn

  14    University student ID?
  15             A.   I did.

  16                  (Defendant's Exhibit Number 11 was

  17                  marked for identification.         A copy

  18                  is attached.)

  19             Q.   This is Defendant's Exhibit 11.

  20    Can you tell me what that is?

  21             A.   This is my Auburn University ID.

  22             Q.   So do you currently still hold your

  23    North Dakota driver's license that is Exhibit

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 13 of 34




                                                                    22

   1    10?

   2              A.   I do hold that.
   3              Q.   You still hold a current valid

   4    United States passport?

   5              A.   I do.
   6              Q.   And is Exhibit 11 a student ID that

   7    you currently hold?

   8              A.   I do not hold this specific ID any
   9    longer.     I have a new version of it, same
  10    information, different picture, issued a month

  11    ago.
  12              Q.   So your 2018 Auburn University

  13    student ID is substantially the same in that

  14    it has your name and photograph and it
  15    identifies you as a student?

  16              A.   That is correct.

  17              Q.   Can you tell me when you first

  18    identified as a woman?

  19              A.   My earliest memory is of me

  20    identifying as a woman and finding out that

  21    that identification was not consistent with

  22    how other people saw me.

  23              Q.   Do you recall approximately what

               Baker Realtime Worldwide Court Reporting & Video
                            www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 14 of 34




                                                                    23

   1    year that would have been?

   2             A.   I don't know the year.        I believe I
   3    was between the ages of three or four.

   4             Q.   And what is your current gender

   5    identity?
   6             A.   I am a woman.

   7             Q.   Would it be fair to say that --

   8    strike that.     Do you identify yourself as a
   9    transgender woman?
  10             A.   Yes.

  11             Q.   Can you explain what transgender
  12    means to you?

  13             A.   It means that the way that I

  14    understand my gender and my sex is different
  15    than that which is listed on my birth

  16    certificate.

  17             Q.   Would it be fair to say that the

  18    process of you understanding yourself to be a

  19    transgender woman was a transition or involved

  20    a transition?

  21             A.   I would say that it is fair that

  22    all human beings undergo some form of

  23    transition in their life where they understand

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 15 of 34




                                                                    24

   1    who they are.

   2              Q.   And in your case one aspect of that
   3    transition was becoming aware of your identity

   4    as a transgender woman?

   5              A.   I wouldn't say that I became aware
   6    that I was a transgender woman.           I would say

   7    that I became aware that there was a term that

   8    existed to explain how I felt and that there
   9    was a future for me and the life I thought was
  10    best for me.

  11              Q.   Do you recall around what age that
  12    was when you had that awareness?

  13              A.   Twenty.

  14                   (Defendant's Exhibit Number 12 was
  15                   marked for identification.        A copy

  16                   is attached.)

  17              Q.   I am going to place into the record

  18    Defendant's Exhibit 12.         What is this

  19    document?

  20              A.   This is my legal name change

  21    document.

  22              Q.   And is the date on that July 22nd,

  23    2013?

                Baker Realtime Worldwide Court Reporting & Video
                             www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 16 of 34




                                                                    25

   1              A.   That is correct.

   2              Q.   Can you explain to me the
   3    significance of legally changing your name in

   4    this process of transition that we've been

   5    talking about?
   6              A.   Of course.    I had started living as

   7    Darcy full-time on May 11th, 2013, and part of

   8    the process for me was making sure that my
   9    identification correctly reflected who I was
  10    and who I knew myself to be and who my friends

  11    knew me to be.      And so I went and changed my
  12    name at the courthouse, and it was a very

  13    scary experience.       I did not think that it

  14    would be easy.      I felt that they would
  15    discriminate against me when I told them the

  16    reason.     They did look at me funny, but they

  17    did issue the name change.         And it made me

  18    feel -- it made me feel -- it made me feel

  19    somewhat normal for the first time in my life

  20    to have, you know, a legal identity that was

  21    closer to who I was as a person.

  22              Q.   Can you explain what you mean when

  23    you said it was a scary experience to go to

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 17 of 34




                                                                    28

   1    questions about a transitional process,

   2    correct?
   3             A.   That is correct.

   4             Q.   Would it be accurate to say that

   5    that transitional process was complete on May
   6    11th, 2013?

   7             A.   I would say that that process had

   8    begun on May 11th, 2013.
   9             Q.   On May 11th, 2013, I believe the
  10    way you put it was you began living as Darcy?

  11             A.   Full-time.
  12             Q.   And prior to that, how had you been

  13    living that was different?

  14             A.   My name was different.        I didn't
  15    expect people to use Darcy as my name.            I

  16    didn't expect people to use my gender

  17    pronouns.     I had been dressing as a woman

  18    since approximately June or July 2011, but I

  19    had not been consistently asking people to

  20    treat me as a woman because at the time I

  21    still was uncertain about what gender identity

  22    was.    I didn't really have a concept of it.

  23    Once I did have a concept of it, the process

               Baker Realtime Worldwide Court Reporting & Video
                            www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 18 of 34




                                                                    30

   1    Can you state whether you have been diagnosed

   2    with gender dysphoria disorder?
   3             A.   I have.

   4             Q.   Can you tell me when that was?

   5             A.   I'm unable to provide you with the
   6    date of that.

   7             Q.   Do you know a year?

   8             A.   Possibly in 2013.
   9             Q.   Do you recall the name of the
  10    doctor or the psychologist that made the

  11    diagnosis?
  12             A.   Ann Marie Delsignore.

  13             Q.   So was that here in Alabama?

  14             A.   Yes.
  15             Q.   Can you spell the name for me?

  16             A.   Ann Marie, A-N-N M-A-R-I-E

  17    D-E-L-S-I-G-N-O-R-E.

  18             Q.   And what is her -- what is the

  19    nature of her medical training?

  20             A.   She is a -- I think she's finished

  21    with her Ph.D. in counseling psychology.            She

  22    was working at the counseling center at Auburn

  23    University.

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 19 of 34




                                                                    36

   1              Q.   Okay.

   2              A.   Okay.
   3              Q.   Fair enough.     I will be referring

   4    to the paragraphs, the numbered paragraphs, as

   5    opposed to the numbers at the bottom.
   6              A.   Okay.

   7              Q.   And do you see in paragraph four

   8    where it says the plaintiffs Ms. Darcy
   9    Corbitt, Ms. Destiny Clark, and Ms. Jane Doe
  10    have all been personally harmed by this

  11    policy?     Do you see where it says that in
  12    paragraph four?

  13              A.   I do see that.

  14              Q.   And do you understand that this
  15    policy refers to the policy for when you can

  16    change the sex on your driver's license in

  17    Alabama?

  18              A.   I do.

  19              Q.   Can you explain to me in your own

  20    words how this policy has harmed you?

  21              A.   Of course.     From an emotional

  22    standpoint it has caused very deep emotional

  23    harm.     Being publicly humiliated by ALEA

                Baker Realtime Worldwide Court Reporting & Video
                             www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 20 of 34




                                                                    37

   1    officials in the driver's license office in a

   2    very public way when there were other people
   3    present was very, very emotionally disturbing

   4    to me.    The subsequent stress over this

   5    lawsuit and what the outcome will be and what
   6    that means for my future as both a person

   7    living in Alabama as well as a person just

   8    living in general has caused me loss of hours
   9    at work, loss of sleep, increased visits to
  10    the doctor's office, and the need to resume

  11    therapy.
  12                  From a practical standpoint it is

  13    very difficult for me to navigate the world

  14    not having a driver's license in the state
  15    where I live.      I work in public elementary

  16    schools, and I have to produce a driver's

  17    license in order to access those schools, and

  18    I'm currently having to use a North Dakota

  19    license.    And at the time in which I will have

  20    to have an Alabama license if it does not

  21    accurately define my status it will out me to

  22    my employers and it will out me to the schools

  23    where I work.      And the schools are mostly in

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 21 of 34




                                                                    38

   1    rural areas and will not take kindly to a

   2    transperson working with their students.
   3                  It also from a philosophical

   4    perspective is incredibly insulting to be

   5    treated differently than other people in my
   6    state, and it is also insulting that had I

   7    gone to any other state and applied for a

   8    driver's license with the documentation that I
   9    have I would have been given a driver's
  10    license that said female, and the only reason

  11    I have a driver's license that says male in
  12    this state is because I was previously

  13    licensed here.

  14             Q.   With what schools do you work?
  15             A.   I'm not able to provide an answer

  16    to that question.

  17             Q.   Do you work in schools in

  18    connection with your graduate studies?

  19             A.   I do.

  20             Q.   And this is as a student teacher or

  21    intern or in what capacity?

  22             A.   I'm the program manager for a

  23    federally funded antibullying program.

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 22 of 34




                                                                    41

   1    of the amended complaint?

   2             A.   (Witness complies.)
   3             Q.   Can you tell me what you recall

   4    about the basis of the allegations in

   5    paragraph 69?      That would be your August 2017
   6    visit to Lee County driver's license to obtain

   7    an Alabama license.        Can you tell me what you

   8    recall about that event?
   9             A.   Are you asking for a narrative of
  10    what happened at that -- on that occasion?

  11             Q.   Yes.     I'm -- did you attempt -- did
  12    you visit a Lee County Driver's License Office

  13    in August 2017?

  14             A.   I did.
  15             Q.   Did you do so in order to transfer

  16    your North Dakota driver's license to an

  17    Alabama driver's license?

  18             A.   I did do so.

  19             Q.   Can you tell me what you recall

  20    about your interaction there?

  21             A.   Yes.     I entered the office.      I was

  22    seen almost immediately, which was a

  23    relatively normal experience for me at that

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 23 of 34




                                                                     42

   1    office.    And the clerk was very friendly.            We

   2    chatted.     She said, oh, you lived in North
   3    Dakota.    I said yeah.      We did the normal

   4    banter about it being really cold there.               She

   5    asked me why I moved back to Alabama.            I told
   6    her.    Or why I had moved to Alabama, and I

   7    told her because I hadn't told her I had lived

   8    in Alabama before.
   9                  She asked if I had ever been
  10    licensed in Alabama before.         I said yes,

  11    provided her with my Social Security number.
  12    To this point she was very friendly and

  13    courteous to me.      It was normal interaction.

  14    And she got really quiet after she looked me
  15    up.    She didn't look at me.       She didn't talk

  16    to me.    I tried to make conversation and she

  17    was very brisk with me.

  18                  She took my picture.       And then

  19    she -- I think she asked me if my weight had

  20    changed, and it had.       Nothing else -- well, my

  21    address had changed.       I updated that.       And

  22    then she printed out a little receipt that

  23    said all the information on it and was like

               Baker Realtime Worldwide Court Reporting & Video
                            www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 24 of 34




                                                                      43

   1    can you verify that all this is accurate.               And

   2    I noticed the sex designation was M, and I
   3    said -- I circled it and said this is not

   4    accurate.

   5                   And she said I know, and I never
   6    would have known if I hadn't seen your

   7    driver's license.        And I said, well, that's

   8    not accurate.       It needs to be updated.       She
   9    said I am not able to update that for you.
  10    And I said, well, I need you to find out how

  11    you can update it because it is inconsistent
  12    with the other documentation that I have and

  13    the other forms of identification that I have

  14    and I don't need an inconsistency in
  15    identifying documents.

  16                   And so she called her supervisor

  17    over.     And her supervisor would not look at me

  18    either and was very disinterested and said you

  19    just need to call Montgomery and find out.               So

  20    she called Montgomery.         And when she was on

  21    the phone with the person in Montgomery --

  22              Q.   I'm sorry.     Let me stop you there.

  23    When you said she called Montgomery, are you

                Baker Realtime Worldwide Court Reporting & Video
                             www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 25 of 34




                                                                    44

   1    referring to the supervisor or the clerk?

   2              A.   The clerk.     The supervisor walked
   3    away.

   4              Q.   And so the examiner called and

   5    spoke to someone in Montgomery?
   6              A.   Yes.   And I do not know who that

   7    person is.

   8              Q.   And then what happened?
   9              A.   She was explaining the situation,
  10    and she said he is sitting here, he has a

  11    North Dakota license that says female, but his
  12    Alabama license says male and he wants to

  13    change it and, no, he does not have a note

  14    from a doctor.
  15                   And all this -- before all of this

  16    had happened she was referring to me as she.

  17    She was treating me like a woman, but when she

  18    saw my driver's license from Alabama she

  19    started treating me like I was a man.            She did

  20    so very loudly.

  21                   It is an open room like this one.

  22    There was someone to the right of me and to

  23    the left of me.       The person to the right of me

                Baker Realtime Worldwide Court Reporting & Video
                             www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 26 of 34




                                                                    45

   1    was a woman and she looked at me very

   2    pityingly.     The people on the left were two
   3    men, and they looked at me with disgust.

   4    There was also a state trooper present who

   5    looked at me and I was afraid of the way that
   6    she was looking at me.        I didn't know what it

   7    meant.

   8                  I felt very afraid.       I did not know
   9    if I was going to be safe.         I was also in a
  10    situation where I didn't know how much the

  11    person in front of me could help me and so I
  12    wasn't able to advocate for myself or defend

  13    myself or correct her.        And I had to endure

  14    her insulting and detrimental behavior because
  15    I didn't know if she would help me or not.

  16                  And this went on for about ten

  17    minutes.    At one point she said it is sitting

  18    here or something like that.         She referred to

  19    me as it, as an object.        And then while she

  20    was on hold she looked at me, and she said I

  21    guess I should be saying she, huh.           And to

  22    this point I was being really magnanimous.             I

  23    felt like, well, she just doesn't know, but

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 27 of 34




                                                                    46

   1    the fact that she was self-aware to realize

   2    that what she was doing was offensive and then
   3    proceeded to continue to call me he was -- and

   4    naturally that's when she said it was after

   5    she acknowledged she should say she.            Then she
   6    said it and then she went back to he.            Never

   7    once apologized for any of that behavior.

   8                   And she told me that I would need
   9    to either get an amended birth certificate
  10    from the state where I was born or a doctor's

  11    note indicating that I had had surgery before
  12    the license could be updated.          And I told her

  13    I refused to surrender my North Dakota

  14    license; I do not want an Alabama license
  15    today; and I will see you in court.            And I

  16    left.     And I literally ran to my car because

  17    the men on the other side of me were leaving

  18    at the same time and I thought they were going

  19    to beat me up in the parking lot.

  20              Q.   Was it your understanding that you

  21    could have obtained an Alabama license at that

  22    time except it would have had an M sex

  23    designation on it?

                Baker Realtime Worldwide Court Reporting & Video
                             www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 28 of 34




                                                                    47

   1              A.   I was unable to obtain an Alabama

   2    license because I wasn't able to verify that
   3    the information provided was accurate.

   4              Q.   But you could have obtained a

   5    driver's license with that sex designation on
   6    there at that time, correct?

   7              A.   I could have obtained an Alabama

   8    driver's license if I lied and misrepresented
   9    who I was as a person.
  10              Q.   Were there any other statements

  11    made to you about why you didn't satisfy the
  12    policy for changing sex other than what you've

  13    stated?

  14              A.   There are -- no other statements
  15    were made.

  16              Q.   So did you, in fact, threaten to

  17    file a lawsuit at that time?

  18              A.   I didn't threaten.      I stated that I

  19    would see her in court.

  20              Q.   And what do you mean by that?

  21              A.   That I would file a lawsuit.

  22              Q.   Did you, in fact, file a lawsuit?

  23              A.   I did, in fact, call the ACLU as

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 29 of 34




                                                                    58

   1    the questions that I just asked you, is your

   2    status as a transgender individual something
   3    that is not publicly known?

   4              A.   No, it is not a secret.

   5              Q.   Is your status as a transgender
   6    individual something that is confidential?

   7              A.   Depends on the circumstances.

   8              Q.   What would be some circumstances in
   9    which it would be?
  10              A.   On a dark country road with a

  11    police officer who pulls me over it would be a
  12    confidential thing.        When I'm getting carded

  13    for an alcoholic beverage it would be a

  14    confidential thing.        And in any other
  15    situation where I deem myself to be at

  16    significant risk if that information was

  17    disclosed it is a confidential thing.

  18              Q.   Are you not -- are you maintaining

  19    that such a disclosure would place you at

  20    risk?

  21              A.   I am indicating that.

  22              Q.   Do you not publicly across all of

  23    the internet floor that we have identified

                Baker Realtime Worldwide Court Reporting & Video
                             www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 30 of 34




                                                                    59

   1    disclose your status as a transgender

   2    individual?
   3             A.   Can you repeat the question?

   4             Q.   Do you not already publicly

   5    disclose your status as a transgender
   6    individual through various social media?

   7             A.   I do.   But the likelihood of a

   8    random police officer or a random bartender
   9    knowing that information when they interact
  10    with me is very low.

  11             Q.   Aren't you disclosing your
  12    transgender status to a much larger volume of

  13    people by means of social media than by means

  14    of any government identification documents?
  15             A.   In the forms in which I disclose

  16    that information I control the narrative.             And

  17    if I ever felt unsafe, I could pull the

  18    Facebook, I could pull the website, I could

  19    pull the Twitter, I could pull the Instagram.

  20    In the situation of a driver's license I

  21    cannot control that narrative.

  22             Q.   But, of course, you don't have an

  23    Alabama driver's license?

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 31 of 34




                                                                    60

   1             A.   I do not.

   2             Q.   And your driver's license
   3    identifies you as a female, does it not?

   4             A.   It does.

   5             Q.   So you are not disclosing any
   6    transgender status by means of any driver's

   7    license you currently possess, do you?

   8             A.   Not at this time.
   9             Q.   Don't you voluntarily accept any
  10    risk created by disclosing your transgender

  11    status when you disclose it through social
  12    media?

  13             A.   Yes.

  14             Q.   Can you get an Alabama driver's
  15    license without having to get medical

  16    treatment you don't want?

  17             A.   Not at this time, no.

  18             Q.   Why not?

  19             A.   Because at this time I have not

  20    made the determination that I want to have the

  21    procedures the state requires of me.

  22             Q.   Will the State of Alabama

  23    physically issue you an Alabama driver's

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 32 of 34




                                                                    64

   1    used your passport as your ID to vote?

   2             A.   I typically use my passport, yes.
   3             Q.   If you were to have an Alabama

   4    license that designated your sex as male, how

   5    would you typically carry that license with
   6    you?

   7             A.   Well, I wouldn't carry it because I

   8    wouldn't accept it.       But if I had to, if I was
   9    compelled to, then I would carry it in my
  10    wallet and use it with hesitation.

  11             Q.   Let's turn to your North Dakota
  12    license.      How do you carry your North Dakota

  13    license?

  14             A.   With pride.
  15             Q.   Okay.   Where physically do you

  16    carry your North Dakota license?

  17             A.   In my wallet.

  18             Q.   And where do you keep your wallet?

  19             A.   In my bag or at my side.        My wallet

  20    is the kind that can be carried as a purse.

  21             Q.   So you typically carry your North

  22    Dakota license concealed within your wallet?

  23             A.   As do pretty much everybody.

               Baker Realtime Worldwide Court Reporting & Video
                            www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 33 of 34




                                                                    69

   1    experiences, mostly because they didn't

   2    understand why some LGBT person was talking to
   3    them I'm assuming.       They definitely didn't act

   4    weird around other people, so I just said

   5    thank you for coming today, we really
   6    appreciate your show of support and for

   7    keeping us safe.

   8             Q.   So they were there to provide
   9    security?
  10             A.   That is correct.

  11             Q.   So you thanked them for allowing
  12    you to --

  13             A.   Be safe.

  14             Q.   And you said on October 17th of
  15    2018 you had an officer come to your

  16    residence?

  17             A.   Yes.

  18             Q.   And why was that?

  19             A.   Because someone has been stalking

  20    me.

  21             Q.   Did you call 911 in connection with

  22    that incident?

  23             A.   I called dispatch directly and had

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-29 Filed 02/08/19 Page 34 of 34




                                                                    79

   1    get a driver's license in Alabama and because

   2    I've lived here before and had a license I
   3    already had a number and I was already in the

   4    system.    And my old license had M on it

   5    obviously and they said that because of that
   6    they couldn't update it, even though my

   7    passport has an F on it, even though with the

   8    Social Security Administration I have an F on
   9    their records, even though my North Dakota
  10    license has an F on it.        I can't -- according

  11    to the State of Alabama, I'm a man.
  12                    And let me just tell you how this

  13    went down.     I went in.     She was using the

  14    right pronouns of me, and then she saw it and
  15    then she started using the wrong ones.            And

  16    then she corrected herself and then proceeded

  17    to keep using the wrong ones.          And it was just

  18    totally offensive.

  19                    They called Montgomery and they

  20    tried to like figure out what to do.

  21    Basically I have to have surgery.           Well, I

  22    can't afford that.       In fact, I told them if I

  23    had sixty thousand dollars I would go get it

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
